Citation Nr: 9906864	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  93-05 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
chronic pharyngitis.  

2.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
allergic bronchitis.  

3.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
psychiatric disability.  

4.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
loss of vision.  

5.  Entitlement to an increased rating for maxillary 
sinusitis, currently evaluated as 30 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1956.  

Historically, service connection for hysterical attacks was 
denied in a October 1961.  The veteran was notified of this 
determination by letter dated later that month.  The veteran 
did not initiate an appeal from that determination.  Service 
connection for hysterical attacks secondary to sinusitis was 
denied in May 1966.  The veteran was notified of that 
determination in May 1966.  Service connection for a 
psychiatric disorder was denied by Board decisions, dated in 
June 1981, August 1988 and March 1991.  

The August 1988 Board decision reflects that the denial of 
service connection for chronic pharyngitis and allergic 
bronchitis, as well as for loss of vision.  Furthermore, the 
Board in its March 1991 decision held that the evidence 
received into the record since the August 1988 Board decision 
did not constitute new and material evidence to reopen the 
claims for service connection for a psychiatric disorder, 
defective hearing, chronic pharyngitis, bronchitis, and loss 
of vision.  

The veteran attempted to reopen his claims for service 
connection in 1992.  In its current status, this case returns 
to the Board following completion of development made 
pursuant to its March 1995 remand.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Service connection was originally denied for a 
psychiatric disability then classified as hysteria, in an 
unappealed rating decision, dated in October 1961.  

3.  By a May 1966 unappealed rating decision service 
connection was denied for hysteria, claimed to be secondary 
to sinusitis.  

4.  Service connection was denied for a nervous condition in 
Board decisions, dated in June 1981 and August 1988.  

5.  By an August 1988 Board decision, service connection was 
denied for chronic pharyngitis, allergic bronchitis and loss 
of vision.  

6.  The Board again denied claims for chronic pharyngitis, 
allergic bronchitis, a psychiatric disorder and loss of 
vision in its March 1991 decision.  


CONCLUSION OF LAW

The Board's March 1991 decision which denied entitlement to 
service connection for chronic pharyngitis, allergic 
bronchitis, a psychiatric condition and defective vision is 
final, and the veteran has not submitted new and material 
evidence to reopen the claims of entitlement to service 
connection.  38 U.S.C.A. § 1110, 1131, 5107, 5108, 7105 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.156(a), 3.303, 3.306, 
20.302 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

NEW AND MATERIAL EVIDENCE

A.  Background.  

As noted above, service connection was denied for chronic 
pharyngitis, allergic bronchitis, a psychiatric condition and 
defective vision in a Board decision dated in March 1991 on 
the basis that no new and material evidence had been 
submitted to reopen these claims.  Consequently, these 
determination are final.  38 U.S.C.A. § 7105.  

The veteran attempted to reopen his claim for service 
connection in 1992.  However, the RO found that the veteran's 
claim for service connection could not be reopened.  

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously-denied claim.  To reopen a finally 
denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. § 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.104 (1998).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

On a claim to reopen a previously and finally disallowed 
claim, in part, the analysis to be conducted under section 
5108 must include a determination as to whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material when "the credibility of the 
[new] evidence" is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Also, if the evidence is new and 
material, the Board must then reopen the claim and "review 
the former disposition of the claim", 38 U.S.C.A. § 5108 -- 
that is, review all the evidence of record to determine the 
outcome of the claim on the merits.  See Jones v. Derwinski, 
1 Vet. App. 210, 215 (1991).  The new and material evidence 
must be presented or secured since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

The Board has reviewed the evidence received into the record 
since the last final disallowance in March 1991 and finds 
that no new and material evidence has been received to reopen 
the claim for service connection chronic pharyngitis, 
allergic bronchitis, a psychiatric disability and loss of 
vision.  

In general, for the purpose of determining whether evidence 
is new and material, the credibility of the evidence is 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, the United 
States Court of Veterans Appeal (Court) has placed some 
limitation on this presumption of credibility in cases in 
which a physician relied upon the appellant's account of his 
medical history and service background, recitations which had 
already been rejected by the previous decision of the agency 
of original jurisdiction.  The Court has held that such 
history articulated by the appellant has no probative value 
and hence cannot be considered material for the purpose of 
reopening the veteran's claim.  Reonal v. Brown, 5 Vet. 
App. 458, 460-461 (1993).  

Moreover, the veteran is advised that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by the examiner, does not 
constitute "competent evidence".  Such evidence cannot 
enjoy the presumption of truthfulness accorded by Justus as 
to the determination of new and material evidence for the 
purpose of reopening a claim.  This is true because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, a bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  

In the veteran's case, the evidence received into the record 
since the March 1991 Board decision includes reports of VA 
examination and treatment from as well as reports of private 
treatment from 1990.  This evidence, although new, is 
cumulative in nature and for the reasons and bases set forth 
below, does not constitute material evidence necessary for 
reopening any of the veteran's claims for service connection.  

The veteran contends that he is entitled to service 
connection for psychiatric disorder, defective hearing, 
chronic pharyngitis, bronchitis, and loss of vision, and 
claims that there is sufficient evidence in the file to 
justify a favorable determination.  

1.  Chronic Pharyngitis.  

The veteran attempted to reopen his claim for service 
connection for chronic pharyngitis in 1992.  The evidence 
contained in the record includes reports of VA and private 
treatment from 1990s.  None of these records reflect a 
current diagnosis of chronic pharyngitis.  This condition was 
not reported on the May 1996 VA examination report.  In 
addition the July 1997 narrative medical history from Dr. A. 
Geyls-Ramirez did not make any reference to chronic 
pharyngitis.  Because this evidence does not establish 
current disability related to injury or disease incurred 
during the veteran's active service, they cannot be 
considered material evidence sufficient to reopen his claim.  
Cornele v. Brown, 6 Vet. App. 59 (1993).  Hence, although 
new, the additional evidence is not material to the issue at 
hand.  

2.  Allergic Bronchitis.  

The veteran attempted to reopen his claim for service 
connection for allergic bronchitis in 1992.  The evidence 
contained in the record includes reports of VA and private 
treatment from 1990s.  None of these records reflect a 
current diagnosis of allergic bronchitis.  Rather reference 
is made to bronchial asthma.  For instance, a VA clinical 
record, dated from July 1991 shows that the veteran had a 
diagnosis of bronchial asthma.  An October 1991 entry 
contains the clinical impression of sinus asthma syndrome.  
The examiner noted at that time that the veteran reported 
that he developed a cough as a result of post nasal drainage.  

Bronchial asthma was reported by history in a the May 1996 VA 
examination report.  In addition, the July 1997 narrative 
medical history from Dr. A. Geyls-Ramirez ruled out the 
presence of any clinical evidence of bronchial asthma.  

Additional reports of private and VA examination and 
outpatient treatment, received since the last final 
disallowance are cumulative in nature.  Because these reports 
do not link current disability with injury or disease 
incurred during the veteran's active service, they cannot be 
considered material evidence sufficient to reopen his claim.  
Cornele v. Brown, 6 Vet. App. 59 (1993).  Hence, although 
new, the additional evidence is not material to the issue at 
hand.  

In view of the foregoing, the evidence received into the 
record since the March 1991 Board decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3. A Psychiatric Condition.  

The veteran tried to reopen his claim for service connection 
in October 1992.  In the veteran's case, the evidence 
received into the record since the March 1991 Board decision 
includes reports of VA examination and treatment from as well 
as reports of private treatment from 1990.  

In particular, a statement was received from A. Geyls-
Ramirez, M.D. that is to the effect that the veteran 
developed an anxiety depression secondary to his chronic 
rhinosinusitis.  Although this particular statement is new, 
it simply restates other statements received from the same 
physician since the 1960s.  Consequently, it is redundant as 
is restates that which was previously considered and rejected 
by original decisionmakers.  

Additional reports of private and VA examination and 
outpatient treatment are cumulative in nature.  Because these 
reports do not link current disability with injury or disease 
incurred during the veteran's active service, they cannot be 
considered material evidence sufficient to reopen his claim.  
Cornele v. Brown, 6 Vet. App. 59 (1993).  Hence, although 
new, the additional evidence is not material to the issue at 
hand.  

In view of the foregoing, the evidence received into the 
record since the March 1991 Board decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

4.  Loss of Vision.  

The veteran attempted to reopen his claim for service 
connection for defective vision in 1992.  The evidence 
received into the record following the last final 
disallowance consists of reports evaluation and treatment 
provided by private and VA medical providers.  These record 
primarily address unrelated disabilities.  However, of record 
are September 1991, April 1992 and July 1996 VA outpatient 
treatment records showing errors of refraction requiring the 
use of corrective lenses.  This evidence is new to the extent 
that it was not previously of record but it is simply 
cumulative of evidence already of record since it shows that 
the veteran has loss of vision due to refractive error.  
Because these reports do not link current disability with 
injury or disease incurred during the veteran's active 
service, they cannot be considered material evidence 
sufficient to reopen his claim.  Cornele v. Brown, 6 Vet. 
App. 59 (1993).  Hence, although new, the additional evidence 
is not material to the issue at hand.  Furthermore, the 
evidence received into the record since the March 1991 Board 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  

Increased rating.  

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected maxillary sinusitis.  That is, he has 
presented a claim that is plausible.  I am also satisfied 
that all appropriate development has been accomplished and 
that VA has no further duty to assist the veteran.  All 
relevant facts have been properly developed.  The recent 
examinations provide sufficient information to rate the 
disability in accordance with the applicable rating code.  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for sinusitis of the left maxillary sinus, moderate, in a 
July 1957 rating decision.  A 10 percent rating was assigned.  
At that time, the veteran had a history of sinusitis, 
developed in service in 1954, that required surgery in 1955.  
Service medical records show that the veteran underwent a 
sinusotomy on the left with closure of an oral fistula of the 
maxillary sinus developed after a dental extraction of tooth 
#13.  A history of a previous Caldwell Luc procedure 
"several years ago" was recorded in July 1956.  A second 
surgical closure of the oral fistula of the left maxillary 
sinus was performed during hospitalization in July 1956.  The 
initial VA examination confirmed the presence of maxillary 
sinusitis, manifested by evidence of a purulent discharge in 
the left nasoantral window.  

By a May 1966 rating decision, the RO increased the 
disability rating from a 10 percent to a 30 percent 
evaluation.  This increase was based on a finding of chronic 
purulent left antrum sinusitis, moderate in degree on the 
April 1966 VA examination.  The evaluation of 30 percent was 
confirmed in an August 1988 Board decision.  At that time, it 
was determined that the then current disability was 
manifested by some cloudiness of the left maxillary sinus, 
with some mucoperiosteal thickening representing inflammatory 
changes; chronic osteomyelitis requiring repeated curettage 
was not shown and more than severe disability was not 
demonstrated.  Again this rating was confirmed in the March 
1991 Board decision that was based on the finding of 
continuous post-nasal drainage, without radical or repeated 
operations required.  Also, of record is a private medical 
statement that is to the effect that the veteran was seen 
repeated for upper respiratory complaints including chronic 
sinusitis at two or three month intervals.  

Furthermore, the criteria in the VA Schedule for Rating 
Disabilities for evaluating the degree of impairment 
resulting from service-connected respiratory disorders were 
changed during the course of the veteran's appeal.  Compare 
38 C.F.R. § 4.97, Diagnostic Code 6502 (1996), with 
61 Fed.Reg. 46720-46731 (Sept. 5, 1996), codified at 8 C.F.R. 
§ 4.97, Diagnostic Code 6502 (1998).  

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOPGCPREC 11-97 
at 1; Karnas, 1 Vet. App. at 312-13.  This determination 
depends on the facts of the particular case and therefore is 
made on a case-by-case basis.  VAOPGCPREC. 11-97 at 2.

According to the provisions in effect prior to the October 
1996 changes, a 30 percent rating requires severe maxillary 
sinusitis with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence.  The next higher rating of 50 percent 
is assigned for postoperative residuals following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  

According to the provisions in effect since October 1996, a 
30 percent rating is applicable for chronic maxillary 
sinusitis manifested by three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six no-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain and purulent discharge or crusting.  A 50 
percent rating is afforded following radical surgery with 
chronic osteomyelitis, or near constant sinusitis 
characterized by headaches pain and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Code 6513 (1998).  The 
note that follows clarifies the term "incapacitating 
episode" as being one that requires bed rest and treatment 
by a physician.  Consequently, under both versions, the 
criteria for a 50 percent rating are nearly the same.  In the 
veteran's case, neither version is more favorable than the 
other.  

A July 1997 private medical statement from A. Geyls-Ramirez, 
M.D. shows that the veteran had been treated since 1956.  His 
main complaints had been frontal headaches, nasal congestion, 
dizziness, plugged nose, sneezing and post nasal drip.  Most 
of the time, the physician saw the veteran in urgent care or 
walk in basis for acute exacerbation of chronic sinusitis.  
These episodes occurred three or four times a year.  The 
private treatment records that accompanied Dr. Geyls-Ramirez 
indicate the treatment provided for recurrences of upper 
respiratory complaints about three to five times a year 
between 1990 and 1996.  Likewise, reports of VA outpatient 
treatment show regular treatment for sinusitis.  

The veteran underwent a VA examination in May 1996.  At that 
time, he presented a history of a Caldwell-Luc procedure in 
the 1950s.  The physical examination showed some congestion 
of the turbinates.  X-ray examination was consistent minimal 
mucoperiosteal thickening of both maxillary sinuses.  

However, although the veteran had a procedure in the 1950s, 
there is no indication that this was radical surgery or that 
the veteran has had radical surgery since that time.  Also 
there is no indication that the veteran had osteomyelitis or 
near constant sinusitis after repeated surgeries.  In view of 
the foregoing, the preponderance of the evidence is against a 
schedular rating greater than 30 percent.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1996) in the first instance.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran is 
advised that an evaluation of 30 percent is of itself a 
recognition of a certain degree of impairment of the 
veteran's earning capacity.  Nevertheless, his service-
connected sinusitis is not shown to be productive of marked 
interference in employment.  Moreover, there is no indication 
of any recent hospitalization for service-connected 
disability.  In view of the foregoing, there is no basis for 
consideration of an extraschedular rating.  


ORDER

1.  New and material evidence has not been received to reopen 
the claim for service connection for chronic pharyngitis.  

2.  New and material evidence has not been received to reopen 
the claim for service connection for allergic bronchitis.  

3.  New and material evidence has not been received to reopen 
the claim for entitlement to service connection for a 
psychiatric disability.  

4.  New and material evidence has not been received to reopen 
the claim for service connection for loss of vision.  

5.  An increased rating for maxillary sinusitis is denied.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


- 13 -


